Electronically Filed
                                                    Supreme Court
                                                    SCWC-30710
                                                    08-MAY-2014
                                                    02:15 PM




                   SCWC-30710 and SCWC-30711



          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



    In the Matter of Cost Review Billing Dispute Regarding:

       DARRELL D. LINOGON, Respondent/Claimant-Appellee,



                              vs.



           CITY MILL, Respondent/Employer-Appellee,



                              and



                  ARGONAUT INSURANCE COMPANY,

            Respondent/Insurance Carrier-Appellee,



                              vs.



    EMERSON M.F. JOU, M.D., Petitioner/Appellant-Appellant.

       (ICA NO. 30710; CASE NO. AB 2009-230 (2-00-14173))



----------------------------------------------------------------

    In the Matter of Cost Review Billing Dispute Regarding:

         CLARITA PINSON, Respondent/Claimant-Appellee,



                              vs.



 WAIKIKI BEACH MARRIOTT RESORT, Respondent/Employer-Appellee,



                              and



             MARRIOTT CLAIMS SERVICE ASSOCIATION,

            Respondent/Insurance Carrier-Appellee,



                              vs.


     EMERSON M.F. JOU, M.D., Petitioner/Appellant-Appellant.

        (ICA NO. 30711; CASE NO. AB 2009-231 (2-01-06278))




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

       ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
 and Circuit Judge Kim, in place of Recktenwald, C.J., recused)

          Petitioner/Appellant-Appellant’s Applications for Writ

of Certiorari, filed on March 26, 2014, is hereby rejected.

          DATED:   Honolulu, Hawai'i, May 8, 2014.

Stephen M. Shaw                  /s/ Paula A. Nakayama
for petitioner


                                 /s/ Sabrina S. McKenna



                                 /s/ Richard W. Pollack



                                 /s/ Michael D. Wilson



                                 /s/ Glenn J. Kim






                                 2